Citation Nr: 1243965	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C virus (HCV), and if so, entitlement to service connection for the same.

2.  Entitlement to service connection for residuals of a right arm fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from February 1974 to February 1976, as well as service in the Army National Guard from February 1991 to February 1995, and from January 1999 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The March 2008 rating decision denied service connection for a cervical spine disability, residuals of a right arm fracture, and a depressive or anxiety disorder, and HCV, and declined to reopen a claim of entitlement to service connection for a low back disability.  The Veteran submitted a notice of disagreement with respect to all issues addressed in the March 2008 rating decision, placing them in appellate status.  In December 2008, the agency of original jurisdiction (AOJ) issued a rating decision granting service connection for a cervical spine disability and low back disability; as such, those issues are no longer in appellate status.  The Veteran perfected his appeal with respect to the three remaining issues in February 2009.  In April 2011 the AOJ issued a rating decision which granted service connection for depression; accordingly, this issue need not be further addressed by the Board.  

A review of the record reveals that the Veteran's claim for service connection for HCV was originally denied by an August 2002 rating decision.  The RO declined to reopen the claim by rating decision in September 2005.  In the March 2008 rating on appeal, the RO reopened the claim and denied it.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

The Veteran and his wife testified before the undersigned Veterans Law Judge at the RO in June 2011.  A transcript of the hearing has been associated with the record.

The Board notes that a Virtual VA e-file exists for this Veteran.  This e-file was reviewed for new or relevant information; however, a review of the e-file revealed that it contained entirely duplicative information, such as past rating decisions and correspondence, that is already in the claims file.

The merits of the issue of entitlement to service connection for HCV are addressed in the REMAND portion of the decision below, and the issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his June 2011 hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim of entitlement to service connection for residuals of a right arm fracture.

2.  In an August 2002 rating decision, the RO denied service connection for HCV; the Veteran submitted a notice of disagreement and a statement of the case was issued in July 2004; the Veteran did not submit a timely substantive appeal.

3.  In a September 2005 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for HCV; the Veteran did not appeal.

4.  The evidence received since the September 2005 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for HCV.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for service connection for a right arm fracture by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The September 2005 rating decision that denied service connection for HCV is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2012).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for HCV.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2012).


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Service Connection for Residuals of a Right Arm Fracture

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to service connection for a right arm fracture, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding service connection for a right arm fracture.

	New and Material Evidence

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Board has determined that the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection; accordingly, no further discussion of the VCAA is necessary.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The RO denied service connection for HCV in August 2002.  It noted that the Veteran had not responded to a request for more detailed information concerning the claim.  It determined that the disease was neither incurred in nor caused by service.  In September 2005 the RO declined to reopen the Veteran's claim.  It noted that there was no competent medical evidence linking HCV to active service.

The evidence of record at the time of the prior final rating decisions included the Veteran's service treatment records.  They show that on enlistment examination in February 1974, the Veteran endorsed jaundice or hepatitis.  He related that he was treated in 1968.  The examiner indicated that there was no sequelae.  Physical examination revealed normal abdomen and viscera.  The examiner noted an abnormality of the skin, but identified a healed laceration over the lumbosacral area.  The Veteran's vaccination record shows that he was given various vaccines in February 1974 and March 1974.  The November 1975 separation examination was negative.  At that time, the Veteran reported jaundice or hepatitis; the examiner noted that it existed prior to service. On periodic physical examination in January 1999, the Veteran endorsed jaundice or hepatitis.  The examiner noted probable hepatitis A as a child.

Also of record were VA treatment records.  They indicate that the Veteran was diagnosed with HCV in 2001, and underwent treatment including a drug study in 2002.

The Veteran sought to reopen his claim in September 2007.  

In support of his petition to reopen, the Veteran submitted a January 2007 statement by his VA physician.  She indicated that she agreed with the Veteran that HCV was as likely as not contracted from his military service.  

Also added to the record is an April 2011 statement by a private physician, S.M., MD.  Dr. M. indicates that it is possible that HCV was contracted during service.

As noted, the RO declined to reopen the Veteran's claim in September 2005.  One of its bases for that determination was that there was no medical evidence linking HCV to active service.  Since then, the Veteran has submitted evidence suggesting a relationship between the Veteran's HCV and events in service.  As such, the Board finds that a defect existing at the time of the September 2005 rating decision has been cured, and the claim may be reopened.

The reopened claim (i.e., the substantive merits of the claim for service connection) will be addressed in the REMAND which follows.

	
ORDER

The appeal of the claim for service connection for a right arm fracture is dismissed.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for HCV is granted.


REMAND

As an initial matter the Board observes that there are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service. 

The Veteran seeks service connection for HCV.  In an April 2008 statement, he described various risk factors for HCV.  He indicated that he received immunizations with an air gun which was not cleaned between patients.  He noted that at induction, he was shaved with a straight razor which had not been cleaned or sanitized.  He related that while in Germany, he underwent a root canal by a German dentist, and that the conditions were very unsanitary.  He stated that while stationed in Germany, he worked in an area surrounded by canals that attracted mosquitoes, and that he once had an abscessed bite on his leg that was lanced and drained.  He also indicated that while training as a combat medic in 1992, he was exposed to other peoples' blood.  He stated that while on two-week training as a combat medic, he worked with terminally ill patients, removing their body waste and cleaning their wounds.

As discussed above, two physicians have provided statements suggesting that the Veteran's HCV might be related to service.  Neither provided a discussion of the underlying rationale for their statements; therefore, they are not sufficient to warrant a grant of the appeal.  However, they do trigger the duty to assist.

Here, the Board finds that there is sufficient evidence of a current disability, the Veteran's competent statements concerning events in service, and evidence suggestive of a relationship between HCV and service.  As such, the Board concludes that a comprehensive VA examination which includes a review of the complete record is warranted.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for a VA examination to determine the etiology of his HCV.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, to include any childhood symptoms or diagnoses of hepatitis.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that HCV is related to any disease or injury in service, to include the Veteran's statements regarding the following possible exposures: air gun inoculations; being shaved in boot camp with a dirty straight razor; unsanitary conditions while receiving dental work in Germany; abscessed mosquito bite in Germany; combat medic training in the Army National Guard, handling blood and waste products.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


